

Exhibit 10.2
FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT by and between tw
telecom holdings inc. (the “Company”) and Tina Davis (the “Employee”), dated as
of May 5, 2014 (this “Amendment”).
WHEREAS, the Company and the Employee previously entered into the Amended and
Restated Employment Agreement (the “Agreement”), dated as of June 18, 2013 (the
“Effective Date”) in connection with Employee’s promotion to the position of
Senior Vice President and General Counsel;
WHEREAS, in order to correct the initial term to reflect the original intent of
the parties, the Company and the Employee wish to amend Section 1 of the
Agreement to change the initial term from three-years from the Effective Date to
two-years from the Effective Date; and
WHEREAS, the Company is desirous of continuing to employ the Employee and to
correct the initial term of the Agreement, and the Employee is desirous of being
employed by the Company under the amended terms of the Agreement, and for good
and valuable consideration.
NOW, THEREFORE, for good and valuable consideration, the parties hereby agree as
follows:
1.    Capitalized Terms. All capitalized undefined terms used herein shall have
the meanings assigned thereto in the Agreement.
2.    Amendment. Section 1 of the Agreement is hereby amended and restated in
its entirety as follows:
“1. Term.
(a)    Employment Period. The Company hereby agrees to continue to employ the
Employee, and the Employee hereby agrees to continue to serve the Company,
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the two-year anniversary thereof (the
“Employment Period”); provided that, on such two-year anniversary of the
Effective Date and each two-year anniversary of such date thereafter (such date
and each annual anniversary thereof, the “Renewal Date”), unless previously
terminated in accordance with the provisions of Section 3 hereof, the Employment
Period shall be automatically extended so as to terminate two years from such
Renewal Date, unless, at least sixty (60) days prior to the Renewal Date, the
Company shall give notice to the Employee that the Employment Period shall not
be so extended.”



--------------------------------------------------------------------------------



3.    Effectiveness. This Amendment shall be effective as of the date first
written above.
4.    Limited Effect. Except as expressly provided herein, the Agreement shall
remain unmodified and in full force and effect.
5.     Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.
6.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws.


[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Employment Agreement to be executed as of the day and year
first written above.


TINA DAVIS


/s/ Tina Davis


tw telecom holdings inc.


By: /s/ Larissa Herda
Name: Larissa Herda
Title: Chairman & Chief Executive Officer

